Citation Nr: 0102707	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-21 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
parietal cerebral arteriovenous malformation.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
seizure disorder, to include as secondary to right parietal 
cerebral arteriovenous malformation, and if so, whether 
service connection is warranted. 


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel

INTRODUCTION

The veteran served on active duty in the U.S. Coast Guard 
from January 1974 to July 1976.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision that 
appears on the face of the rating to have been made by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The appellant was notified of the 
decision by the St. Petersburg, Florida, RO, and the claim 
has apparently at all times been under the jurisdiction of 
the St. Petersburg, Florida, RO.

The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for cerebral arteriovenous malformation and the 
issue of entitlement to service connection for a seizure 
disorder on the merits are the subjects of the remand 
immediately following this decision.


FINDINGS OF FACTS

1.  By a March 1995 decision, the RO denied service 
connection for right parietal cerebral arteriovenous 
malformation and to seizures as secondary to the 
arteriovenous malformation.  

2.  The veteran was notified of the decision by letter dated 
April 6, 1995, and he did not disagree with that decision.

3.  Evidence submitted since the March 1995 RO decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
seizure disorder.



CONCLUSIONS OF LAW

1.  The RO's March 1995 denial of service connection for 
seizures is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2000).  

2.  Evidence submitted since the RO's March 1995 denial of 
service connection for seizures is new and material; thus, 
the requirements to reopen the claim have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual background

The veteran's enlistment examination showed no abnormalities 
and during that examination the veteran stated he was in good 
health.  Service medical records are silent concerning any 
complaints of, treatments for, or diagnosis of seizures.  
Separation examination is not of record.  Most recent service 
medical record is dated April 1976 and it showed that the 
veteran was treated for nervousness. 

The veteran originally claimed entitlement to service 
connection for right parietal cerebral arteriovenous 
malformation and a seizure disorder in August 1994.  He 
stated he began having seizures in 1976 while on active duty 
in the Coast Guard.  He also alleged that this condition 
resulted in his separation from the service.  Further, he 
stated that since separation he had continued to receive 
treatment for this condition.  The veteran requested 
compensation for this disability because of the severity of 
this condition and its effect on his ability to maintain 
employment.  

The RO obtained the veteran's VA medical records.  These 
records show that, in 1988, the veteran began receiving 
treatment after experiencing an onset of seizures.  At that 
time, he was found to have a parietal arteriovenous 
malformation (AVM) on the right side.  Although surgery was 
recommended, the veteran chose a radial surgical option.  He 
underwent radial surgical treatment in November 1988, with a 
reduction in the sides of the AVM but not complete 
obliteration.  Because the patient declined again to have 
surgery, he was treated once more with radial surgery.  The 
veteran was prescribed Phenobarbital, Dilantin and Fioricet 
for headaches or pain.  In November 1991 he was admitted for 
secondary seizures.  Further, these records show that the 
veteran in 1994 underwent a cerebral angiogram which revealed 
evidence for near resolution of his AVM.  

In a March 1995 rating decision, the RO denied the veteran's 
claims for service connection for AVM and for seizures 
secondary to cerebral arteriovenous [malformation], right 
parietal.  The reason for that decision was that there was no 
evidence that the seizures were incurred in or aggravated by 
the veteran's military service or that the seizures 
manifested to a compensable degree within the one year 
presumptive period following his discharge from service in 
July 1976. 

In November 1997, the veteran filed a claim for seizures that 
he alleged occurred in 1976 while aboard a ship at Cape May, 
New Jersey.  In a separate statement submitted with his claim 
form, he stated that he was seeking service connection for 
arterial vein malfunction which was first treated at the 
Coast Guard hospital in Cape May, New Jersey.  Thereafter, 
additional records were associated with the veteran's claims 
file, including various private medical records and several 
lay statements.  

Among the additional evidence were medical reports from the 
following: Betsy Johnson Memorial Hospital; Shands Hospital; 
and Halifax Hospital Medical Center.  The Betsy Johnson 
Memorial Hospital outpatient and emergency record dated April 
1976 indicated that the veteran's father reported that the 
veteran stumbled forward, fell, and got stiff.  The veteran 
complained of a headache across the forehead on admission.  
The admitting diagnosis was syncope, questionable etiology.  
Neurological examination was good and intact.  It was noted 
that the veteran was AWOL (absent without leave) from the 
Coast Guard and had not taken prescribed medication since the 
previous Friday.  He was advised to restart his medication 
and to contact the Coast Guard.  The discharge diagnosis was 
syncope, question whether due to withdrawal from prescription 
medication.  Also included from this hospital's records was 
an October 1980 report that noted that the veteran complained 
that he had a seizure. 

Medical records from Halifax Medical Center show that the 
veteran underwent evaluation in 1981 following a low back 
injury.  At that time, the veteran was employed as a roofer.  
Although an EMG was performed which showed no definite 
abnormalities involving the veteran's lumbar nerve roots, he 
had continual pain and more tests were scheduled.  He was 
diagnosed with convulsive disorder and the cause was 
undetermined.  It was noted that the veteran had a history of 
this disability.  A brain scan showed findings consistent 
with right posterior temporoparietal arteriovenous 
malformation.  As a result of being diagnosed with convulsive 
disorder the veteran was prescribed Dilantin.

A September 1997 Shands Hospital report indicated that the 
veteran complained of severe headaches, and spells of 
numbness on the left side of his body which became 
increasingly more frequent and were nearly constant.  

In addition to the aforementioned hospital records, lay 
statements were submitted and associated with the veteran's 
file concerning his claim.  These statements were by the 
veteran's relatives and a co-worker, and they provide eye 
witness accounts of the veteran experiencing seizures at 
various times.  The earliest report is from the veteran's 
mother, who stated that she witnessed the veteran experience 
a seizure while he was on leave from the Coast Guard in May 
1976. 

In August 1998, the RO found that the additional evidence was 
not adequate to reopen the veteran's claim for service 
connection for seizures.  The veteran appealed the RO's 
decision to the Board.


II. Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309(a) (2000).  Service connection for epilepsies 
may be established based on a legal "presumption" by 
showing that the disability manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
seizures.  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2000).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file an NOD with the 
decision, and the decision becomes final if an NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (2000).  In a 
March 1995 rating decision, the RO denied the veteran's claim 
for service connection for seizures secondary to cerebral 
arteriovenous malformation, right parietal.  The veteran was 
notified of the RO's decision and of his appellate rights by 
letter dated April 6, 1995.  He did not appeal.  Thus, that 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2000).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
and Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must first determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has explained 
that "new evidence" is evidence that is not "merely 
cumulative" of other evidence of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Then, if the Board determines that the 
evidence is "new and material," it must evaluate the merits 
of the claim after ensuring that the duty to assist has been 
fulfilled.  Id.  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

In the rating decision on appeal, the RO initially 
adjudicated the veteran's claim according to the definition 
of material evidence enunciated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991) ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the veteran has submitted new and 
material evidence to reopen this claim will be made pursuant 
to the definition of new and material evidence contained in 
38 C.F.R. § 3.156(a), as discussed above.  It is not 
necessary to remand this claim because no prejudice to the 
veteran results from the Board's consideration of this claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO 
considered the claim under the more flexible Hodge standard 
in the August 1999 statement of the case and the veteran has 
been provided notice of the applicable regulation, i.e., 
38 C.F.R. § 3.156.  

Pertinent evidence associated with the claims file since the 
March 1995 RO decision includes an April 1976 outpatient and 
emergency report of the veteran resulting in a diagnosis of 
syncope and the lay statement by the veteran's mother that 
she witnessed the veteran experience a seizure while on leave 
from the Coast Guard in 1976.  This evidence bears directly 
and substantially upon the specific matter under 
consideration and was not considered by the RO in its March 
1995 decision.  At that time, there was no medical evidence 
that the veteran had experienced seizures during service.  
Therefore, the April 1976 emergency report is so significant 
that it must be considered in order to fairly decide the 
merits of this claim.  Further, the veteran's mother's 
statement corroborates his account of having a seizure during 
service.  The aforementioned evidence constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the Board 
is required to reopen the previously denied claim of 
entitlement to service connection for seizures.  In addition, 
the Board finds that additional development by the RO is 
needed before the Board can proceed to adjudicate the 
veteran's claim on the merits.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
seizures is reopened.  To this extent only, the appeal is 
granted.


REMAND

The veteran sought to reopen his claim of entitlement to 
service connection for AVM in November 1997.  The RO 
adjudicated only his claim to reopen the seizure disorder 
claim.  Because the RO previously adjudicated the claim for 
the seizure disorder as secondary to the AVM, and because 
that appears to be the basis of the veteran's claim, the RO 
should have addressed the issue of whether new and material 
evidence had been submitted to reopen the claim for service 
connection of the AVM.  It did not adjudicate this issue, 
which is intertwined with the claim for a seizure disorder.  
Accordingly, on remand, the RO must address this issue.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is also 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

Here, the veteran's service medical records appear to be 
incomplete.  A March 1976 hospitalization report from the 
Public Health Service hospital in Norfolk, Virginia, 
indicates that a private hospitalization report dated from 
September to October 1971 from Dorothea Dix Hospital in 
Raleigh, North Carolina, was included in the veteran's chart.  
Neither this report, nor the complete clinical records of the 
March 1976 hospitalization, are of record.

Further, the records reflect that veteran was hospitalized at 
the USPHS Hospital in Staten Island, New York, from April 6, 
to April 30, 1976.  The clinical records and meaningful 
summary from that hospitalization are not of record.

The veteran also maintains that he was hospitalized at the 
U.S. Coast Guard Training Center Hospital at Cape May, New 
Jersey, in May 1976.  Likewise, these reports, in additional 
to the veteran's separation examination, are not of record.  

Therefore, on remand the RO should procure any additional 
service clinical records corresponding to the veteran's 
active service.  Specifically, the RO should contact the 
National Personnel Records Center (NPRC) again and request 
his clinical records for said treatment, and, if that yields 
no clinical records, should contact directly the Dorothea Dix 
Hospital in Raleigh, North Carolina, the USPHS Hospitals in 
Norfolk, Virginia, and Staten Island, New York, and the U.S. 
Coast Guard Training Center Hospital at Cape May, New Jersey, 
and request copies of any available clinical or hospital 
reports which correspond to the veteran's claimed treatment 
for seizures. 

Review of the claims file also reveals that the veteran was 
absent without leave (AWOL) on several occasions during 
active service, including at the time of his hospitalization 
at Betsy Johnson Memorial Hospital in April 1976.  
Accordingly, the RO should obtain his complete service 
personnel records, to include any medical evaluation board 
proceedings, or the equivalent.

Further, the claims file shows that some of the veteran's VA 
medical records may have been transferred to the VA Medical 
Center (VAMC) in Sacramento, California.  The RO should 
ensure that all of the veteran's VA records showing treatment 
for seizures have been associated with the claims file.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, given the uncertainty of the date of onset and 
etiology of any current seizure disorder, on remand the 
veteran should be afforded an appropriate VA examination to 
resolve this matter.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)). 

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Contact the NPRC or any other 
indicated agency and request service 
clinical records for the appropriate 
period and the veteran's complete service 
personnel records.  Request that the NPRC 
or any other indicated agency search all 
applicable secondary sources for 
documentation of any relevant treatment 
that the veteran may have received, 
including for a seizure disorder.  
Specific clinical records requested 
include those from his hospitalization in 
March 1976 at the USPHS hospital in 
Norfolk, Virginia; April 1976 at the USPHS 
hospital in Staten Island, New York; and 
May 1976 at the U.S. Coast Guard Training 
Hospital at Cape May, New Jersey.  If 
these records are not available, a 
negative reply is requested.

2.  If the above efforts do not yield the 
private hospital records from Dorothea Dix 
Hospital in Raleigh, North Carolina, for 
hospitalization from September 23 to 
October 5, 1971, ask the veteran to 
provide a release for those records and 
the correct address of the hospital, and 
request those records from the hospital.  
If the request for records is 
unsuccessful, notify the veteran so he may 
obtain and present the records himself.

3.  Ask the veteran for the approximate 
dates of all VA treatment, and the names 
of all VA hospitals or outpatient clinics 
at which he has received treatment for AVM 
or seizure disorder.  Obtain and associate 
with the file all VA treatment records of 
the veteran of which he provides notice.  
Request the veteran's treatment records 
from the VAMC in Sacramento, California.  
All records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  

4.  After the foregoing development has 
been accomplished, afford the veteran a 
VA examination by a specialist in 
neurology in order to determine the date 
of onset and etiology of his AVM and 
seizure disorder.  The claims folder and 
a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed 
necessary by the examiner are to be 
performed. 

The examiner should specifically express an 
opinion as to the date of onset and etiology 
of the veteran's right parietal cerebral AVM 
and seizure disorder.  Specifically, the 
examiner is asked to determine whether it is 
as least as likely as not that either 
condition had its onset during active 
service.  

If either condition had its onset prior to 
the veteran's active service, the examiner 
should express an opinion as to the whether 
it underwent a permanent increase in severity 
beyond its normal progression during active 
service from January 1974 to July 1976.

The medical rationale for the opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  
  
6.  Readjudicate the veteran's claims, 
including the claim to reopen the claim 
of entitlement to service connection for 
right parietal cerebral AVM, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  In so doing, 
consideration should be given to 
38 C.F.R. § 3.1(m)(1).  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his attorney 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, the appeal is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



